Parrino, J.
The issue in this cause is whether the appellant’s complaint stated a claim for retaliatory discharge pursuant to R.C. 4123.90.
This court set forth the following standard for determining whether a motion to dismiss should be granted in O’Brien v. University Community Tenants Union (1975), 42 Ohio St. 2d 242 [71 O.O.2d 223]:
“ ‘In appraising the sufficiency of the complaint we follow, of course, the accepted rule that a complaint should not be dismissed for failure to state a claim unless it appears beyond doubt that the plaintiff can prove no set of facts in support of his claim which would entitle him to relief.’ Conley v. Gibson (1957), 355 U.S. 41, 45.” Id. at 245.
In determining whether a motion to dismiss for failure to state a claim should be granted, the material allegations of the complaint are taken as admitted. State, ex rel. Alford, v. Willoughby (1979), 58 Ohio St. 2d 221, 223 [12 O.O.3d 229]. The court must determine whether the allegations constitute a statement of claim under Civ. R. 8(A) which provides:
“A pleading which sets forth a claim for relief, * * * shall contain (1) a short and plain statement of the claim showing that the pleader is entitled *10to relief, and (2) a demand for judgment for the relief to which he deems himself entitled. * * *”
The purpose of this rule is to notify the defendant of the legal claim against him. See Border City S. & L. Assn. v. Moan (1984), 15 Ohio St. 3d 65. A motion to dismiss for failure to state a claim is viewed with disfavor and is rarely granted. 5 Wright & Miller, Federal Practice and Procedure (1969) 593, 598, Section 1357.
Appellee argues that the July 19, 1983 letter from the hospital which was attached to the complaint demonstrates that appellant was terminated pursuant to the appellee’s leave of absence policy. The hospital contends that letter demonstrates there was no retaliatory motive in failing to rehire Wilson. Thus, the appellee reasons the motion to dismiss was properly granted. We do not agree. Appellee’s reliance on its letter is misplaced.
Appellant’s material allegation with respect to that letter was that her employment relationship with Riverside Hospital was terminated. The complaint does not allege that she was discharged because of the hospital’s leave of absence policy. Therefore, the existence of a leave of absence policy was not a material allegation of appellant’s complaint. The leave of absence policy may not be considered in determining whether the motion to dismiss should be granted.
The material allegations in the case sub judioe are that the appellant was employed by appellee, she was injured on the job, she received workers’ compensation, she attempted to return to her job after recovering from the work-related injury, and she was discharged in contravention of R.C. 4123.90. By referring to R.C. 4123.90 in the complaint, appellant sufficiently complied with the notice pleading requirements of Civ. R. 8(A). The material allegations in the complaint manifest an adequate claim of a discharge in violation of R.C. 4123.90.2
We therefore hold that a complaint filed by an employee against an employer states a claim for relief for retaliatory discharge when it alleges that the employee was injured on the job, filed a claim for workers’ compensation and was discharged by that employer in contravention of R.C. 4123.90.
Accordingly, the judgment of the court of appeals is reversed and the cause is remanded to the trial court for further proceedings.

Judgment reversed and cause remanded.

Celebrezze, C.J., Sweeney, Locher and C. Brown, JJ., concur.
*11Wright, J., concurs separately.
Holmes, J., dissents.
Parrino, J., of the Eighth Appellate District, sitting for Douglas, J.

 It is the decision of this court that appellant stated a cause of action based upon an alleged violation of R.C. 4123.90 by her employer. At this juncture of this cause we do not determine or consider the validity of appellee’s leave of absence policy for its employees as it relates to R.C. 4123.90.